Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment filed October 11, 2022. Claims 2. 4-5, 10 and 21 cancelled. Claims 1, 3, 6-9, 11-20 and 22-25 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “RF module” and “audio module” in claims 1, 3, 7, 15-16 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       Claims 1, 3, 6-9, 11-20 and 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hart (US 2012/0062729 A1) (hereinafter Hart) in view of Reunamaki
 (US 20190279479 A1) (hereinafter Reunamaki).

               Regarding claim 1, Hart discloses a method for identifying a status of a user (Fig. 6, para 065, determining various actions and identify or designate an active user, and active status), the method comprising:
emitting a radio frequency (RF) signal, with a RF module, into a spatial region of a user (para 033, method able to capture audio emitted by a source in a specific direction, location, para 035, device generate accurate spatial/location information of signal emitted from user, system use at least two determination elements include at least one of image capture element, ultrasonic transceiver, an infrared transceiver, a laser, and a radio transceiver (i.e. use both RF and Audio/Image signals) [claim 17 of Hart (US 2012/0062729 A1));
detecting a back scattered RF signal, with a RF module, from the user (para 035, computing device generate accurate spatial/location information of signal emitted from the user, para 055, user determined to be a selected user based upon detected actions, para 074, distance to an object determined by pulse to travel to the object, be reflected by object, and travel back to ultrasonic device (i.e., RF signal));
identifying the sleep status of the user based upon both the determined vital sign and the audio signal (para 67, various users can request active status, and the device can select one user at a time to receive active status and have audio information captured, para 81, detector used to monitor the user's eyes or teeth (which will generally reflect IR) such that the device can detect when the user moves, or the user's lips begin to move, para 20, recognition or analysis algorithms analyze and detect certain events, such as: a movement, action, or gesture of a user (i.e. use both RF and Audio/Image signals) , para 057, audio data capture to determine if the previously- identified active user (or source) is still active 614 and device detect, track, and concurrently capture audio for user, para 44,  identify a location or positioning  of active user 308 (e.g., person speaking), para 19, identify one or more active users or other sources at any given time, and determine relative position, optimize audio, video, other types of data capture (i.e., sleep status) or data transmission).
Hart specifically fails to disclose concurrently sensing, using an audio module coupled to the RF module, with the detecting the backscattered RF signal, an audio signal corresponding to the user;
determining a vital sign of the user based on the detected backscattered RF signal.
In analogous art, Reunamaki discloses concurrently sensing, using an audio module coupled to the RF module, with the detecting the backscattered RF signal, an audio signal corresponding to the user (para 26, FIGS. 2A-2E, sensors employing radio  signal reflection measurement technology for determining vital sign information, para 77, identification module 305  process audio using, for instance, facial, voice recognition to identify objects depicted in the audio, para 56-57, record or file against the data set 119 that is concurrently recorded, unique patterns in the vital signs (e.g., heart beat pattern) compared to identify object 111 based on audio samples and tracking of object based on vital signs, para 103, read vital sign records for objects 111 (e.g., persons) tracked using vital sign monitoring and tracked at the same in same data record (e.g., using  radio reflection measurement technology));
determining a vital sign of the user based on the detected backscattered RF signal (para 49, concurrently, determine vital signs and sensor 201  use a radar technique based on Frequency Modulated Carrier Waves (FMCW) to differentiate signal within its monitoring area, para 119, wireless devices includes radio transceiver for detecting vital sign information to a concurrently recorded data, para 57, data set 119 is an audio which is time-based data set and time-coded measurements of vital signs, para 77, identification module 305  process audio using, for instance, facial, voice recognition to identify objects depicted in the audio).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by two-stage human state classifier and abnormal states pattern recognition disclosed by Hart to detect information of user concurrently from unique patterns in the vital signs (e.g., heart beat pattern) to identify object  based on audio samples and tracking of object based on vital signs as taught by Reunamaki to use transmission characteristics of a received RF signal data transmission that conveys the audio data transmission, e.g., and to identify objects depicted in the audio  [Reunamaki, paragraph 077].
Regarding claim 3, Hart discloses the method of claim 1 wherein the RF module one of a plurality of RF modules configured in a triangular arrangement capable of emitting the RF signal within a 360 degree range from a center region of the triangular arrangement (para 059-060, device is rotated 180 degrees and microphone to capture audio from active user, capture element 826 over a wide range of angles, such as 180 degrees or more, para 074, distance to an object determined by the pulse to travel to the object, be reflected by the object, and travel back to the ultrasonic device).
Regarding claim 6, Hart discloses the method of claim 1 wherein the status of the user is further selected from a normal state, a fall state, in home state, out of home state, cooking state, a bathroom state, an exercise state, a gaming state, an ill state, or an active state (para 027, device track the position of user walks around room, sits down, stands up, or performs any similar motion, track the user at the new positions, para 055, "active user" (or other active source) where a user is the nearest user, a selected user, a user that is recognized by the device, para 064, relative position of all those people, as least those in the same room or general area).
Regarding claim 7, Hart discloses the method of claim 1 wherein a RF module that emits the RF signal s spatially located in a first room and the user is located in a second room such that the first room is physically separated from the second room (para 033, method able to capture audio emitted by a source in a specific direction and/or location, para 035, computing device generate accurate spatial/location information of signal emitted from the user, para 064, relative position of all those people, as least those in the same room or general area). 
Regarding claim 8, Hart fails to disclose the method of claim 1 further comprising generating a response to the identified status from the user (para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio, para 030, position of an active user, para 67, various users can request active status, and the device select one user at a time to receive active status and have audio and/or video information captured). 
Regarding claim 9, Hart discloses the method of claim 1 wherein the status of the user is associated with a time, a date, a spatial location, and an action of the user (para 019, identify one or more active users or other sources at any given time, and can determine a relative position of each of those active users).
Regarding claim 11, Hart discloses the method of claim 1 wherein the status of the user is associated with an action of the user (para 057, active users and/or sources at any given time, and device detect, track, and concurrently capture audio for users, para 67, various users can request active status, and the device can select one user at a time to receive active status and have audio and/or video information captured). 
Regarding claim 12, Hart discloses the method of claim 1, further comprising:
identifying one or more moving objects based upon the RF signal (para 033, method able to capture audio emitted by a source in a specific direction and/or location, para 27, if the user walks around the room, sits down, stands up, or performs any motion, device can track the user at the new positions), 
extracting separate object radar data from the RF signal for each identified moving object (para 040, determine relative motion over a period of time and utilize that relative motion as input, para 074, distance to an object determined by pulse to travel to object, be reflected by object, and travel back to ultrasonic device (i.e., RF signal)); and 
identifying one of the identified one or more moving objects as the user (para 027, device detects user through visual or audio recognition, capture audio and/or video data primarily from position of the user, para 030, position of an active user, detected by coded infra-red (IR signal)); and
wherein identifying a status of the user comprises identifying the status of the user based upon separate object radar data of the one of the one or more identified moving objects identified as the user (para 20, device capture concurrently/simultaneously in some or all directions and triangulating a relative position of audio from active user, para 057, computing device detect, track, and concurrently capture audio for multiple sources, para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio (e.g., C), para 030, position of an active user, detected by coded infra-red (IR signal), para 67, various users can request active status, and the device can select one user at a time to receive active status and have audio and/or video information captured). 
Regarding claim 13, Hart discloses the method of claim 1, further comprising determining and outputting a feedback to the user based upon the identified status of the user (Abstract, device analyze to determine a relative position of active user, para 019, identify active users at any given time, determine relative position of active users, para 67, various users can request active status, and the device select one user at a time to receive active status and have audio and/or video information captured).
Regarding claim 14, Hart discloses the method of claim 13, wherein the feedback includes modifying environmental conditions (para 081, system detect state perform other activities, claim 1, detecting action performed by a user indicating user is in an active state).
Regarding claim 15, Hart discloses a system (Fig. 6, para 065, determining various actions and identify or designate an active user, and active status), comprising:
a radiofrequency (RF) module configured to emit a RF signal and detect a backscattered RF signal from a user (Fig. 1, device 100, para 032, devices include, electronic readers, personal data assistants, cellular phones, television and among others, system use at least two determination elements include at least one of capture element, ultrasonic transceiver, infrared transceiver, laser, and radio transceiver (i.e. use both RF and Audio signals) [claim 17 of Hart (US 2012/0062729 A1));
an audio module configured to sense concurrently with an audio signal corresponding to the user (Abstract, audio using one or more microphones pointing toward location of user, para 20, device capture concurrently/simultaneously in some or all directions and triangulating a relative position of audio from active user, para 20, One or more image recognition or analysis algorithms can analyze the captured image data to detect certain events, such as: a movement, action, or gesture of a user; a relative distance to that user (i.e. use both RF and Audio/Image signals), para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio (e.g., C), para 030, position of active user, detected by coded infra-red (IR signal);
processor coupled to the RF module and the audio module (Fig. 1-2, para 032, computing device includes microphones or audio capture elements capturing audio data, or audio being generated by speaker or microphone 108, 112 of device); and
a memory coupled to the processor storing thereon instruction to cause the processor to execute a method (para 037, Fig. 2, device include memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by processor 202), the method comprising
identifying a sleep state of the user based upon both the determined vital sign and the audio signal (para 67, various users can request active status, and the device can select one user at a time to receive active status and have audio information captured, para 81, detector used to monitor the user's eyes or teeth (which will generally reflect IR) such that the device can detect when the user moves, or the user's lips begin to move, para 20, recognition or analysis algorithms analyze and detect certain events, such as: a movement, action, or gesture of a user (i.e. use both RF and Audio signals) , para 057, audio data capture to determine if the previously- identified active user (or source) is still active 614 and device detect, track, and concurrently capture audio for user, para 44,  identify a location or positioning (e.g., a distance and/or orientation) of active user 308 (e.g., person speaking), para 19, identify one or more active users or other sources at any given time, and determine relative position, optimize audio, video, other types of data capture (i.e., sleep status) or data transmission).
Hart specifically fails to disclose detecting the backscattered RF signal, an audio signal corresponding to the user;
determining a vital sign of the user based on the detected backscattered RF signal.
In analogous art, Reunamaki discloses detecting the backscattered RF signal, an audio signal corresponding to the user (para 26, FIGS. 2A-2E, sensors employing radio  signal reflection measurement technology for determining vital sign information, para 77, identification module 305  process audio using, for instance, facial, voice recognition to identify objects depicted in the audio, para 56-57, record or file against the data set 119 that is concurrently recorded, unique patterns in the vital signs (e.g., heart beat pattern) compared to identify object 111 based on audio samples and tracking of object based on vital signs, para 103, read vital sign records for objects 111 (e.g., persons) tracked using vital sign monitoring and tracked at the same in same data record (e.g., using  radio reflection measurement technology));
determining a vital sign of the user based on the detected backscattered RF signal (para 49, concurrently, determine vital signs and sensor 201  use a radar technique based on Frequency Modulated Carrier Waves (FMCW) to differentiate signal within its monitoring area, para 119, wireless devices includes radio transceiver for detecting vital sign information to a concurrently recorded data, para 57, data set 119 is an audio which is time-based data set and time-coded measurements of vital signs, para 77, identification module 305  process audio using, for instance, facial, voice recognition to identify objects depicted in the audio).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by two-stage human state classifier and abnormal states pattern recognition disclosed by Hart to detect information of user concurrently from unique patterns in the vital signs (e.g., heart beat pattern) to identify object  based on audio samples and tracking of object based on vital signs as taught by Reunamaki to use transmission characteristics of a received RF signal data transmission that conveys the audio data transmission, e.g., and to identify objects depicted in the audio  [Reunamaki, paragraph 077].
Regarding claim 16, Hart discloses the system of claim 15, wherein the RF module is one of a plurality of RF modules configured in a triangular arrangement configured to emit the RF signal within a 360 degree range (para 59-060, device rotated 180 degrees and microphone to capture audio from user, capture element 826 over a wide range of angles, 180 degrees or more, para 074, distance to object determined by pulse to travel to object, reflected by object, travel back to ultrasonic device). 
Regarding claim 17, Hart discloses 17, the system of claim 15, wherein the state of the user is selected from a normal state,  a fall state, in home state, out of home state, cooking state, a bathroom state, an exercise state, a gaming state, an ill state, or an active state (para 027, device track the position of user walks around room, sits down, stands up, or performs any similar motion, track the user at the new positions, para 055, "active user" (or other active source) where a user is the nearest user, a selected user, a user that is recognized by the device, para 064, relative position of all those people, as least those in the same room or general area).
Regarding claim 18, Hart discloses the system of claim 15, further comprising a RF module that emits the RF signal is spatially located in a first room and the user is located in a second room such that the first room is physically separated from the second room (para 033, method able to capture audio emitted by a source in a specific direction and/or location, para 035, computing device generate accurate spatial/location information of signal emitted from the user, para 064, relative position of all those people, as least those in the same room or general area).
Regarding claim 19, Hart discloses the system of claim 15, wherein the method further comprises generating a response to the identified status from the user (para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio, para 030, position of an active user, detected by coded infra-red).
Regarding claim 20, Hart discloses the system of claim 15, wherein the status of the user is associated with a time, a date, a spatial location, and an action of the user (para 019, identify one or more active users or other sources at any given time, and can determine a relative position of each of those active users).
Regarding claim 22, Hart discloses the system of claim 15, wherein the status of the user is associated with an action of the user (para 057, active users at any given time, device detect, track, and concurrently capture audio for users).
Regarding claim 23, Hart discloses the system of claim 15, the method further comprising identifying one or more moving objects based upon the RF signal (para 033, method able to capture audio emitted by a source in a specific direction and/or location, para 27, if the user walks around the room, sits down, stands up, or performs any motion, device can track the user at the new positions),
extracting separate object radar data from the RF signal for each identified moving object (para 040, determine relative motion over a period of time and utilize that relative motion as input, para 074, distance to an object determined by pulse to travel to object, be reflected by object, and travel back to ultrasonic device (i.e., RF signal)), and
identifying one of the identified one or more moving objects as the user (para 027, device detects user through visual or audio recognition, capture audio and/or video data primarily from position of the user, para 030, active user 502 who is speaking or generating audio information, sound originating from direction of radio (e.g., C) [052], and position of active user, detected by coded infra-red (IR signal/RF signal)); and
wherein identifying a status of the user comprises identifying the status of the user based upon separate object radar data of the one of the one or more identified moving objects identified as the user (para 20, device capture concurrently or simultaneously in some or all directions and triangulating relative position of audio from active user, detect certain events, such as: a movement, action, or gesture of a user; a relative distance to that user (i.e. use both RF and Audio/Image signals), para 057, computing device detect, track, and concurrently capture audio, para 052, active user 502 who is speaking or generating audio information, sound originating from direction of radio (e.g., C), para 030, position of an active user, detected by coded IR signal)).
Regarding claim 24, Hart discloses the system of claim 15, further comprising determining and outputting a feedback to the user based upon the identified status of the user (Abstract, device analyze to determine a relative position of active user, para 019, identify active users at any given time, determine relative position of active users).
Regarding claim 25, Hart discloses the system of claim 24, wherein feedback includes modifying environmental conditions (para 081, system detect state perform other activities, claim 1, detecting action performed by user indicating user active state).
Response to Arguments
6.        Applicant’s arguments/amendments regarding the rejection of claim 1, 3, 6-9, 11-20 and 22-25, filed on October 11, 2022, have been fully considered but arguments are moot because newly added limitation to the claim requires a new ground of rejection necessitated by amendments.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tsiklauri (US 20200088870 A1)-Electronic Device with Co-Located Independent Radar Transceivers.
Li (US 10928498 B1)-Electronic Device with Circular Radar-antenna Array.
Gu (US 20200397310  A1)-Smart-Device-Based Radar System Detecting Human Vital Signs In The Presence Of Body Motion.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689